MURDOCK, Justice
(dissenting).
Because I believe I am compelled to do so by the language of Ala.Code 1975, § 36-9-2,1 respectfully dissent.
Within the framework of that statute, I can see no difference between the term of office of sheriff served by Hubert M. Norris from 2003 to 2007 and those three terms of office of sheriff Norris served and completed between 1974 and 1986.3 None of these are terms of office of sheriff from which Norris was removed because of his conviction; nor are any of these terms of office to which Norris could ever be returned, regardless of whether he was pardoned. The legislature could, if it chose to do so, provide prospectively that no term of office that has been completed by a public official who is thereafter convicted of a felony shall count toward the service necessary to qualify for retirement or supernumerary status, as the case may be; however, I see no such language in Ala. Code 1975, § 36-9-2, as currently worded.

. Norris challenges only the failure to count the three terms of office of sheriff that he completed in their entirety between 1974 and 1986; he does not challenge the refusal to count the portion of his term of office beginning in 1986 that he completed before his conviction.